Citation Nr: 9916749	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-16 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty from February 1967 to April 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1998 by the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO).  In the decision, the RO denied the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD).


FINDING OF FACT

The veteran has recounted a history of exposure to stressors 
in service and has been diagnosed as having PTSD based on 
those stressors.


CONCLUSION OF LAW

The claim for service connection for post-traumatic stress 
disorder is well-grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f) (1998).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  A claim for service connection for post-traumatic 
stress disorder is well grounded if a claimant has submitted 
medical evidence of a current disability; lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability.  See 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he is found to have presented a claim which is 
plausible, in that the veteran has recounted a history of 
exposure to stressors in service and has been diagnosed as 
having PTSD based on those stressors.  Cohen v. Brown, 10 
Vet. App. at 137; see Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In this regard, the Board notes that a VA history 
and physical report dated in February 1998 shows that the 
veteran recounted being bothered by memories of traumatic 
events that occurred in Vietnam such as an incident in which 
he went into a service hospital room in which a wounded 
soldier was on a bed covered with bloody sheets and was 
begging to die.  The diagnoses contained in the February 1998 
VA report included post-traumatic stress disorder, chronic 
and severe.  Psychosocial and environmental stressors listed 
under Axis IV included chronic re-experiencing of traumatic 
events from Vietnam.  Accordingly, the Board concludes that 
the claim for service connection for post-traumatic stress 
disorder is well-grounded.


ORDER

The claim for service connection for post-traumatic stress 
disorder is well-grounded.  To this extent, the appeal is 
allowed.


REMAND

The VA has a duty to assist the veteran with development of 
this well grounded claim.  See 38 U.S.C.A. § 5107(b).  The 
Board finds, however, that this duty has not yet been fully 
met, and this case, therefore, is not ready for appellate 
disposition for the reasons that follow.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other evidence, such as through 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), formerly the U.S. Army & Joint Services 
Environmental Support Group (ESG).  If the VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressors occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1998); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, the VA determines either 
that the veteran did not engage in combat with the enemy or 
that the veteran did engage in combat, but that the alleged 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other evidence which corroborates the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

In the present case, the veteran testified, at a personal 
hearing conducted in October 1998, that, although his 
military occupational specialty at the time of his assignment 
in Vietnam was as a quarryman, he was actually assigned as a 
cook.  The veteran's DD 214's of record appear generally 
consistent with this testimony, but are difficult to read.  
The Board further notes that the service personnel records 
associated with the file do not appear complete, in that 
Section VII, "Current and Previous Assignments," begins in 
1973, after the veteran's Vietnam service.  

The Board notes that service as a cook is not a military 
occupational specialty which necessarily involves exposure to 
combat.  There is no indication that the veteran received any 
medals or decorations evidencing combat.  Therefore, the 
veteran's allegations that he experienced various stressors 
must be verified.  

The veteran described his claimed stressors in a written 
document dated in April 1992 and during a hearing held in 
October 1998.  Accounts of stressors are also set forth in 
various VA medical treatment records such as a VA history and 
physical report dated in February 1998.  The Board notes, 
however, that no attempt has been made to verify the 
stressors which the veteran reported.

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should attempt to obtain the 
veteran's complete service personnel 
records through official channels, 
including more legible copies of all 
DD214's.

2.  The RO should afford the veteran the 
opportunity to submit a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed to in service, 
including, to the extent possible, 
specific details of the claimed stressful 
events during service, such as dates, 
places, identifying information 
concerning any other individuals involved 
in or with knowledge of the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
advised of alternative evidence methods 
to support his claim concerning stressors 
such as buddy statements, diaries, 
letters, etc.  

3.  The RO should attempt to obtain 
verification of the veteran's claimed 
stressors by submitting a report, 
consisting of the stressors asserted by 
the veteran, as noted above, along with 
copies of the veteran's DD Form 214, his 
record of assignments, and his complete 
service administrative records, to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR).  The 
RO should also request review of all 
available records for the veteran's units 
while in Vietnam which are germane to 
verification of his contended stressors.  
If suggested by the USASCRUR, the RO 
should also request any available 
pertinent records from other 
organizations such as the National 
Archives and Records Administration 
(NARA).  Any records obtained should be 
associated with the claims file.  Should 
no records be obtained, the reason for 
that fact should be properly documented 
in the claims file.

4.  After all additional verification 
searches have been completed, the RO 
should prepare, pursuant to the holding 
in the Cohen case, as noted above, a 
report which details the nature of any 
combat action, or inservice stressful 
event, verified by the Center or other 
sources.  The RO should also make a 
determination as to whether or not the 
veteran engaged in combat with the enemy 
in Vietnam.  If no stressor has been 
verified, the RO should so state in its 
report.  Again, this report should be in 
accordance with the guidelines provided 
in Cohen, supra.  This report is then to 
be added to the claims folder.

5.  After completion of the above 
development, and ONLY if the veteran has 
been found to have engaged in combat with 
the enemy or any of the claimed stressors 
are verified, the RO should schedule the 
veteran for a VA psychiatric examination 
by a psychiatrist to determine the nature 
and extent of any psychiatric disorder 
which may be present.  All indicated 
tests and studies, including PTSD sub 
scales, should be performed.  The claims 
file and the RO's report of verified 
stressors must be provided to and 
reviewed by the examiner prior to 
conducting this examination.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, then the examiner 
must specifically identify which, if any, 
of the verified in-service stressor(s) 
detailed in the RO's report are 
etiologically related to and sufficient 
to cause PTSD, and indicate how the 
veteran otherwise meets the diagnostic 
criteria for PTSD.  The complete 
rationale for each opinion expressed must 
be provided.  Moreover, the examiner must 
reconcile his or her opinion with those 
reached by previous examiners.  The 
veteran is advised that failure to report 
for a scheduled VA examination may have 
adverse consequences, to include the 
denial of his claim.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

6.  The RO should then review the record 
to ensure that all necessary development 
has been completed in full.  In 
particular, the RO should review the VA 
psychiatric examination report to confirm 
that any diagnosis of PTSD was based upon 
the verified history provided by the 
Center, the NARA, and/or RO, providing 
that such verification was required 
(i.e., if the veteran did not engage in 
combat or the alleged stressor was not 
combat-related).  If, under circumstances 
in which verification is necessary, the 
examiner relied upon a history which has 
not been verified, that examination 
report must be returned as inadequate for 
rating purposes.

7.  Thereafter, the RO should again 
adjudicate the issue of service 
connection for PTSD based on the 
available record, and in accordance with 
the diagnostic criteria for PTSD 
contained in the Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and all other 
applicable statutes, regulations, and 
case law.  The RO's adjudicatory action 
should include specific findings as to 
whether the veteran engaged in combat 
with the enemy, and whether any purported 
stressor is combat-related.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to develop additional 
evidence and to comply with the duty to assist.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action until notified.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals


 

